            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER A. BAROSH,               :
    Plaintiff,                       :
                                     :      No. 1:19-cv-322
     v.                              :
                                     :      (Judge Rambo)
NADINE RAMIREZ, et al.,              :
    Defendants                       :

                                 ORDER

     AND NOW, on this 27th day of January 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. The motions to dismiss filed by Defendants Cohen, Farrell, and the DAO
        (Doc. Nos. 34, 49) are GRANTED;

     2. Plaintiff’s claims against Defendant Farrell and his claims for damages
        pursuant to the Pennsylvania Constitution are DISMISSED WITH
        PREJUDICE. Plaintiff’s claims against Defendants Cohen, the DAO,
        and John Doe are DISMISSED WITHOUT PREJUDICE;

     3. Plaintiff is granted thirty (30) days from the date of this Order to file an
        second amended complaint regarding his claims against Defendants
        Cohen, the DAO, and John Doe. If Plaintiff elects to file a second amended
        complaint, Plaintiff is advised to adhere to the standards set forth in the
        Federal Rules of Civil Procedure and the directives set forth by this Court
        in its accompanying Memorandum. Specifically, the second amended
        complaint must be complete in all respects. It must be a new pleading
        which stands by itself without reference to the original complaint and
        amended complaint or any other documents already filed. The second
        amended complaint should set forth Plaintiff’s claims in short, concise and
        plain statements as required by Rule 8 of the Federal Rules of Civil
        Procedure. Each paragraph should be numbered. The second amended
        complaint should specify which actions are alleged as to which defendants
        and sufficiently allege personal involvement of the defendant in the acts
        which Plaintiff claims violated his rights. Mere conclusory allegations will
   not set forth cognizable claims. Importantly, should Plaintiff elect to file
   a second amended complaint, he must re-plead every cause of action,
   including his claims against Defendants Ramirez, Bingman-Forshey, and
   the DOC, in the second amended complaint because the second amended
   complaint will supersede the original complaint and amended complaint.
   See Knight v. Wapinsky, No. 12-cv-2023, 2013 WL 786339, at *3 (M.D.
   Pa. Mar. 1, 2013) (stating that an amended complaint supersedes the
   original complaint. Because an amended complaint supersedes the
   original pleading, all causes of action alleged in the original complaint
   which are not alleged in an amended complaint are waived. Id. (citations
   omitted). The Clerk of Court is DIRECTED to mail Plaintiff a civil rights
   complaint form to use for filing his second amended complaint; and

4. If Plaintiff files a second amended complaint, it will supersede the original
   complaint and amended complaint as set forth above. If Plaintiff fails to
   file a second amended complaint within thirty (30) days of the date of this
   Order, the Court will proceed on Plaintiff’s amended complaint (Doc. No.
   19) as to his claims against Defendants Ramirez, Bingman-Forshey, and
   the DOC.

                                       s/Sylvia H. Rambo
                                       Sylvia H. Rambo
                                       United States District Judge
